PLAZA DE JENNINGS & CHIPMAN LLP

ATTORNEYS AT LAW

ALAMEDA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:17-cv-05204-LHK Document 97 Filed 05/07/19 Page 1 of 2

CARMEN PLAZA DE JENNINGS, SBN 091742
JAYNE BENZ CHIPMAN, SBN 140048

PLAZA DE JENNINGS & CHIPMAN LLP

1000 Marina Village Parkway, Suite 110

Alameda, CA 94501

Telephone: (510) 906-2811

Attorneys for Defendants CITY OF GILROY, GILROY
POLICE DEPARTMENT

LORI J. COSTANZO, SBN 142633

LYNN TOMA, SBN 100384

ANDREA JUSTO, SBN 310122
COSTANZO LAW FIRM, APC

111 West Saint John Street, #700

San Jose, CA 95113

Telephone: (408) 993-8493

Facsimile: (408) 993-8496

Attorneys for Plaintiff PATRICIA HARRELL

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
PATRICIA HARRELL, Case No. 5:17-cv-05204-LHK
Plaintiff, STIPULATION OF DISMISSAL

Vv.

CITY OF GILROY, GILROY POLICE
DEPARTMENT, and DOES 1-50, inclusive,

 

Defendant(s).

 

 

IT IS HEREBY STIPULATED by and between the parties to this action through their

designated counsel that the above-captioned action be and hereby is dismissed with prejudice

pursuant to FRCP 41(a)(1).

//

i

ii

STIPULATION OF DISMISSAL
CASE NO. 5:17-CV-05204-LHK

4825-7457-0132

 
PLAZA DE JENNINGS & CHIPMAN LLP

ATTORNEYS AT LAW

ALAMEDA

10
1
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a
28

 

Case 5:17-cv-05204-LHK Document 97 Filed 05/07/19 Page 2 of 2

/]44
Dated: Apel 7.2019

May 5, 2019
Dated: Aor 90T)

STIPULATION OF DISMISSAL
CASE NO. 5:17-CV-05204 LHK

PLAZA DE JENNINGS & CHIPMAN LLP

 

Attorneys for Defendants
CITY OF GILROY, GILROY POLICE
DEPARTMENT

COSTANZO LAW FIRM, APC

By: Hetven © rene
Lori J. Cosfanzo
Andrea Justo

Attorneys for Plaintiff
PATRICIA HARRELL

 
